Citation Nr: 0929928	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lateral 
meniscal tear versus synovial pinch traumatic changes (left 
knee disability).


REPRESENTATION

Veteran represented by:  Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1976 to February 
1992. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Such decision increased the rating for 
the Veteran's left knee disability from 10 percent to 20 
percent, effective May 26, 2005, the date of the Veteran's 
claim.  However, the Veteran asserts that he is entitled to a 
rating in excess of 20 percent.  Moreover, as the Veteran has 
not indicated that he is satisfied with the current rating, 
he is presumed to be seeking the highest possible rating.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he is entitled to a rating in 
excess of 20 percent for his left knee disability because he 
experiences chronic pain, limited mobility, swelling, 
inflammation, and weakness, and he may need a knee 
replacement in the future.  

The Veteran's claims file contains private treatment records 
from Dr. Madanagopal, dated in May 2008, and Dr. Lichtenfeld, 
dated from February to July 1995 and May 2005.  Dr. 
Madanagopal indicated that he would continue to observe the 
Veteran and that the Veteran should contact him if he decided 
to pursue surgical treatment for his left knee disability.  
It is unclear whether the Veteran sought further treatment 
from Dr. Madanagopal.  In regard to treatment by Dr. 
Lichtenfeld, the records from 1995 are irrelevant to the 
Veteran's current claim, which was filed in May 2005.  
However, the Veteran indicated in his September 2005 notice 
of disagreement that he was receiving private treatment for 
his left knee disability in addition to VA treatment.  As 
such, a remand is necessary to obtain and consider any 
outstanding treatment records concerning the Veteran's left 
knee disability for the period from May 2004 forward.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
Specifically, any outstanding VA treatment records and 
private treatment records, including but not limited to those 
from Dr. Lichtenfeld and Dr. Madanagopal, should be obtained 
and associated with the claims file.

The Board notes that the Veteran was provided with a VA 
examination in August 2008.  If a review of any additional 
treatment records, or any other evidence that may be 
submitted by the Veteran upon remand, indicates that his left 
knee disability has worsened since that time, he should be 
scheduled for a VA examination to determine the current 
severity of such disability.

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be requested to 
identify all medical care providers who 
have treated him for his left knee 
disability, including but not limited 
to Dr. Lichtenfeld and Dr. Madanagopal, 
and to complete an Authorization and 
Consent to Release Information to VA 
form (VA Form 21-4142) for each non-VA 
provider.  After the necessary 
authorizations have been received, any 
outstanding records should be obtained 
and associated with the claims file.  
If any records cannot be obtained after 
all reasonable efforts have been 
expended, the Veteran should be 
notified and given the opportunity to 
provide such records.

2.  If a review of additional evidence 
received upon remand indicates that the 
Veteran's left knee disability has 
worsened since his August 2008 VA 
examination, he should be scheduled for 
a VA examination to determine the 
current severity of such disability.  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  The examiner 
should review the claims file in 
conjunction with the examination and 
make a note of such review in the 
examination report.  All necessary 
evaluations, studies, and tests should 
be conducted.  The examiner must 
provide a rationale for any opinion 
offered.

3.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the Veteran should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




